Citation Nr: 1731271	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-20 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral of the right knee.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1984 to March 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2014, the Board denied entitlement to an increased disability rating in excess of 10 percent for right knee disorder and also remanded the issue of entitlement to a TDIU due to service-connected disability.  The Veteran appealed the Board's January 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a subsequent August 2014 Joint Motion for Partial Remand (JMR), the Court vacated the Board's January 2014 decision, in part, which denied an increased disability rating in excess of 10 percent for right knee disorder and remanded the matter back to the Board.  The JMR did not disturb the Board's remand with respect to the issue of TDIU.

In this regard, the RO continued the denial of TDIU in a subsequent November 2016 Supplemental Statement of the Case (SSOC).  Thereafter, in correspondence dated in April 2017, the RO granted the Veteran's request for a 90 day extension to respond to the SSOC.  In June 2017, the RO received additional evidence in the form of private treatment records.  A review of the record indicates the RO has yet to review this evidence.

For the reasons discussed below, further evidentiary development is necessary before a decision can be reached on the merits of the underlying claim.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a review of all of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claims.  

During the appeal period, the Veteran was provided a VA examination in April 2016 to determine nature, extent, and severity of his service-connected right knee disability. 

Following the April 2016 VA examination, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia interprets 38 C.F.R. § 4.59 to establish certain requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the previous April 2016 VA examination report include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or non-weight-bearing.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

With respect to the claim for an entitlement to a TDIU, the Veteran has submitted additional evidence from Orthopedic and Sports Medicine at Titus following the RO's grant of a 90-day extension to respond to the November 2016 SSOC denying entitlement to a TDIU.  The Veteran submitted the additional evidence without a waiver of initial RO consideration of the evidence, which has yet to be considered by the AOJ.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).  

Additionally, during the April 2016 VA knee examination the Veteran reported that he remains unemployed due to his disabilities and the VA examiner concluded that the Veteran's right knee disability will impact his ability to work and tolerate strenuous activities without proper accommodations.  As this issue is inextricably intertwined with the increased rating claim on appeal, a remand of that issue is warranted as well.  See Parker v. Brown, 7 Vet. App. 116, 118-19 (1994) (stating that two issues are inextricably intertwined when they are so closely tied together where development of one could have a "significant impact" on the other).

Accordingly, the case is REMANDED for the following action:

1.  Ensure the Veteran is scheduled for a VA examination in connection with his claim for increased rating for the right knee disability, by an appropriate medical professional.  The contents of the entire claims file, to include a complete copy of this Remand, must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate the left knee disability should be reported in detail.    

The examiner must provide a complete assessment of the severity of the Veteran's right knee disability.  The examiner should comment on any arthritis documented by x-ray findings and its relationship to service-connected disability.  The examiner should also describe any lateral instability or recurrent subluxation as nonexistent, "slight," "moderate," or "severe."  

The examination must comply with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).  That is, the examiner should report the ranges of motion for the right knee.  Specifically, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

The examiner should also state whether the Veteran's right knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  If pain is present during the range of motion, the examiner should identify at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.

3.  Thereafter, readjudicate the claims that are the subject of this Remand, including whether TDIU is warranted for any period on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




